S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE COUNTY COURT AT LAW NO. 4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 26th day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 CECILIA BERTAUD, Appellant                         On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
 No. 05-17-00789-CV          V.                     Trial Court Cause No. CC-17-02830-D.
                                                    Opinion delivered by Justice Whitehill.
 WOLNER INDUSTRIES, INC., Appellee                  Justices Bridges and Evans participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee WOLNER INDUSTRIES, INC. recover its costs of this
appeal from appellant CECILIA BERTAUD.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




   5                   LM  LISA MATZ, Clerk